       Case 2:19-cv-02552-LMA-JCW Document 1 Filed 03/20/19 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 HEYDI MOREALES-DIAZ                                    *          CIVIL ACTION

 VERSUS                                                 *          NO. 19-2552

 UNITED STATES POSTAL SERVICE,                          *          SECTION
 ET AL
                                                        *

                                                        *
 *     *    *     *     *     *     *     *   *


                                   NOTICE OF REMOVAL

       NOW INTO COURT, through the undersigned Assistant United States Attorney, come

Federal Defendants, the United States of America and the United States Postal Service, and hereby

remove the above-captioned action from 24th Judicial District Court, Parish of Jefferson, State of

Louisiana to the United States District Court for the Eastern District of Louisiana under 28 U.S.C.

§ 1442(a)(l). The removing parties respectfully submits the following as grounds for removal.

                                                  I.

       On or around November 19, 2018, a Petition for Damages captioned Heydi Morales-Diaz

v. Elke Lowery, United States, United States Postal Service, and Jack Callender, in his official

capacity as United States Postmaster General, #789-439, Div. C, was filed in the 24th Judicial

District Court for the Parish of Jefferson.

                                                  II.

       Plaintiff's state-court petition names as defendants, inter alia, the United States and the

United States Postal Service as respondeat superior for defendant Elke Lowery (hereinafter

“Lowery”). See Ex. 1.


                                                  1
       Case 2:19-cv-02552-LMA-JCW Document 1 Filed 03/20/19 Page 2 of 4



                                                 III.

       Plaintiffs allege that on November 20, 2017, Heydi Morales-Diaz (hereinafter “Morales-

Diaz”), driver of a 2003 Saturn L200, was traveling northbound on US 61, in Jefferson Parish,

Louisiana, when the vehicle was struck by a 1992 Grumman LLV being driven by Lowery, an

employee of the United States Postal Service.

                                                 IV.

       The United States of America received notification of Morales-Diaz’s state-court petition

via email from the United States Postal Service on March 11, 2019.

                                                 V.

       Defendant, the United States of America, may remove this action to this Court under 28

U.S.C. §§ 1442(a)(l), which provides that: “A civil action ... commenced in State court against [the

United States or any agency thereof] may be removed by them to the district court of the United

States for the district...embracing the place wherein it is pending.”

                                                 VI.

       The United States of America has timely removed this action within 30 days of receiving

constructive notice of the filing of the Heydi Morales-Diaz state-court petition. 28 U.S.C. §

1446(b). A copy of the state-court petition is attached to this notice of removal at Exhibit 1. 28

U.S.C. § 1446(a).

                                                VII.

       The United States of America has filed into the state-court record a notice to adverse parties

of filing this notice of removal. 28 U.S.C. § 1446(d).




                                                  2
       Case 2:19-cv-02552-LMA-JCW Document 1 Filed 03/20/19 Page 3 of 4



                                               VIII.

       This action now pending in the 24th Judicial District Court for the Parish of Jefferson, State

of Louisiana is properly removed to this Court under 28 U.S.C. §§ 1441(a)(l).

                                                IX.

       Furthermore, the undersigned respectfully notes that none of the defenses available to

Defendants are hereby waived by the filing of this pleading.


                                              Respectfully submitted,

                                              PETER G. STRASSER
                                              UNITED STATES ATTORNEY


                                              /s/ Brock D. Dupre
                                              BROCK D. DUPRE (#28563)
                                              Assistant United States Attorney
                                              U. S. Attorney’s Office, EDLA
                                              650 Poydras Street, Suite 1600
                                              New Orleans, Louisiana 70130
                                              Telephone: (504) 680-3005
                                              Brock.Dupre@usdoj.gov




                                                 3
        Case 2:19-cv-02552-LMA-JCW Document 1 Filed 03/20/19 Page 4 of 4



                                  CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing has been served upon counsel for all parties

by mailing the same to each, properly addressed and postage prepaid this 20th day of March,

2019.



                                                      /s/ Brock D. Dupre
                                                      BROCK D. DUPRE
                                                      Assistant United States Attorney




                                                 4
